Citation Nr: 1009899	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's post-operative lumbar spine 
degenerative disc disease for the period prior to November 
10, 2008.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's post-operative lumbar spine 
degenerative disc disease for the period on and after 
November 10, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's father

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from September 2001 to 
September 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Seattle, Washington, Regional Office (RO) which established 
service connection for lumbar spine disc surgical residuals; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of September 6, 2005.  In June 2009, 
the RO recharacterized the Veteran's service-connected lumbar 
spine disorder as post-operative lumbar spine degenerative 
disc disease; increased the evaluation for that disability 
from 10 to 20 percent; and effectuated the award as of 
November 10, 2008.  In June 2009, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative lumbar spine disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
a disability evaluation in excess of 10 percent for the 
Veteran's post-operative lumbar spine degenerative disc 
disease for the period prior to November 10, 2008, and a 
disability evaluation in excess of 20 percent for his 
post-operative lumbar spine degenerative disc disease for the 
period on and after November 10, 2008.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  


FINDINGS OF FACT

1.  Prior to November 10, 2008, the Veteran's post-operative 
lumbar spine degenerative disc disease was objectively shown 
to be manifested by no more than a well-healed surgical scar 
over the lumbar spine; L4-5 degenerative disc changes; right 
L5-S1 hemilaminectomy and discectomy residuals; a range of 
motion of the thoracolumbar spine of flexion to 80 degrees, 
extension to 30 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 20 degrees, and rotation to 20 
degrees, bilaterally, with radiation of pain on movement; L5 
tenderness; paraspinal muscle spasm; no sensory deficit, 
lower extremity motor weakness, abnormal reflexes, or bowel 
or bladder dysfunction; and no incapacitating episodes.  

2.  On and after November 10, 2008, the Veteran's 
post-operative lumbar spine degenerative disc disease 
criteria has been objectively shown to be productive of no 
more than a well-healed surgical scar over the lumbar spine; 
L4-5 degenerative disc changes; right L5-S1 hemilaminectomy 
and discectomy residuals; a range of motion of the 
thoracolumbar spine of flexion to 20 degrees with pain, 
extension to 10 degrees with pain, right lateral flexion to 
10 degrees, left lateral flexion to 18 degrees, right 
rotation to 5 degrees with pain, and left rotation to 15 
degrees with pain; right lumbar paraspinal muscle tightness; 
L4-5 area tenderness to palpation; right sacroiliac 
tenderness; and no sensory deficit, lower extremity motor 
weakness, abnormal reflexes, or bowel or bladder dysfunction; 
and no incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
evaluation for the Veteran's post-operative lumbar spine 
degenerative disc disease for the period prior to November 
10, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2009).  

2.  The criteria for a 40 percent evaluation for the 
Veteran's post-operative lumbar spine degenerative disc 
disease for the period on and after November 10, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the Veteran's post-operative lumbar spine 
degenerative disc disease, the Board observes that the RO 
issued VCAA notices to the Veteran in December 2005 and 
October 2008 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The December 2005 VCAA notice was 
issued prior to the April 2006 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded multiple 
examinations for compensation purposes conducted for the VA.  
The examination reports are of record.  The Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  At 
the hearing, the Veteran advanced that the evaluations 
conducted for the VA were not adequate for rating purposes as 
the examiners essentially noted the passive rather than 
active lumbar spine ranges of motion.  When the VA undertakes 
to either provide an examination or to obtain an opinion, it 
must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While not 
models of clarity, the examinations of record reflect that 
all relevant orthopedic and neurologic evaluations and 
testing were performed.  The examiners also noted reviewing 
the claims folder and provided opinions regarding limitation 
due to pain.  There is no objective indicia that the 
evaluations were not properly conducted.  The fact that an 
evaluation does not provide favorable findings to the 
Veteran's claim does not, in and by itself, render the 
evaluation inadequate for rating purposes.  

There remains no issue as to the substantial completeness of 
the Veteran's claim.  All relevant facts have been developed 
to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, the 
Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

The Veteran's service treatment records indicate that he 
injured his back lifting in June 2004.  A July 2004 magnetic 
resonance imaging study of the lumbar spine revealed a L5-S1 
herniated nucleus pulposus.  A December 2004 Army treatment 
record states that the Veteran underwent a partial L5 
discectomy.  The report of a January 2006 examination for 
compensation purposes conducted by H. Y. L., M.D., for the VA 
conveys that the Veteran was diagnosed with "status post 
surgery for lumbar disc."  In April 2006, the RO established 
service connection for lumbar disc surgical residuals; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of September 6, 2005.  In June 2009, 
the RO recharacterized the Veteran's service-connected lumbar 
spine disorder as post-operative lumbar spine degenerative 
disc disease; increased the evaluation for that disability 
from 10 to 20 percent; and effectuated the award as of 
November 10, 2008.  


III.  Evaluations 

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25 
(2009).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (2009).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under the appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

A.  Period Prior to November 10, 2008

At the January 2006 examination for compensation purposes 
conducted for the VA by Dr. L., the Veteran complained of 
chronic low back pain which radiated to the right leg.  He 
characterized his back pain as 10/10.  The Veteran reported 
that he was a full-time student.  The Veteran was observed to 
walk with a normal gait.  On examination of the lumbosacral 
spine, the Veteran exhibited a well-healed surgical scar over 
the lumbar spine; a range of motion of the thoracolumbar 
spine of flexion to 80 degrees, extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 
20 degrees, and rotation to 20 degrees, bilaterally, with 
radiation of pain on movement; L5 tenderness; paraspinal 
muscle spasm; and no sensory deficit, motor weakness, 
abnormal reflexes, or bowel or bladder dysfunction.  Dr. L. 
commented that:

Subjective factor is pain.  Objective 
factors are decreased range of motion and 
surgical scar on the lumbar region.  ...  
Usual occupation is as a full-time 
student.  Daily activities of standing, 
handling, and bending have been limited 
because of back condition and knee 
condition.  

In his August 2006 notice of disagreement, the Veteran 
asserted that an evaluation in excess of 10 percent was 
warranted for his post-operative lumbar spine degenerative 
disc disease as the disability was manifested by pain, 
numbness, and headaches which were exacerbated by prolonged 
standing, sitting, bending, lifting, and lying.  He advanced 
that his lumbar spine disability interfered with his 
educational pursuits as it prevented him from sitting for 
prolong periods of time.  

An August 2006 written statement from the Veteran's father 
conveys that the Veteran experienced chronic lower back, 
bilateral leg and bilateral foot numbness which was 
exacerbated by prolonged standing, sitting, and lying on his 
side and driving for distances of more than 75 miles.  The 
Veteran's father clarified that the Veteran's lumbar spine 
symptomatology impaired his educational pursuits to the 
extent that he was unable to sit or to walk for prolonged 
periods of time.  

An October 2008 magnetic resonance imaging study of the 
lumbar spine from C. R., M.D., conveys that the Veteran 
complained of low back pain which radiated down his left leg.  
The Veteran exhibited findings consistent with L4-5 
degenerative disc changes and right L5-S1 hemilaminectomy and 
discectomy residuals.  

A November 5, 2008, physical therapy evaluation from Gritman 
Medical Center Therapy Solutions conveys that the Veteran 
complained of chronic low back, upper back, and neck pain 
which was exacerbated by sitting, walking, and lying on 
either side to sleep and intermittent low back and bilateral 
foot numbness.  He reported that he had been involved in a 
December 2006 motor vehicle accident.  On examination of the 
lumbar spine, the Veteran exhibited "forward flex [of] 
fingertips to the tops of his knees" with significant lumbar 
area pain; "WFL" extension with "pain at end range;" 
"sidebending [of] fingertips to the tops of his knees with 
complaint of right-sided pain;" and "WFL" rotation; intact 
sensation; and bilateral lower extremity muscle strength of 
5/5.  

A November 7, 2008, written statement from R. S. D., M.D., 
conveys that the Veteran's lumbar pain "adversely affects 
his activities of daily living" and causes "difficulty 
sitting in classes."  Dr. D. clarified that the Veteran's 
lumbar spine symptomatology was "significant enough that it 
requires him to have accommodations for testing so that he 
may stand for long examinations."  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  Prior to November 10, 2008, the Veteran's 
post-operative lumbar spine degenerative disc disease was 
objectively shown to be manifested by no more than a 
well-healed surgical scar over the lumbar spine; L4-5 
degenerative disc changes; right L5-S1 hemilaminectomy and 
discectomy residuals; a range of motion of the thoracolumbar 
spine of flexion to 80 degrees, extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 
20 degrees, and rotation to 20 degrees, bilaterally, with 
radiation of pain on movement; L5 tenderness; paraspinal 
muscle spasm; a normal gait; and no sensory deficit, lower 
extremity motor weakness, abnormal reflexes, abnormal spinal 
contour, or bowel or bladder dysfunction.  The clinical 
record does not show that the Veteran's lumbar spine 
disability was productive of incapacitating episodes 
requiring bed rest prescribed by a physician or any 
associated objective neurologic abnormalities.  

The Veteran advances that the record supports assignment of a 
40 percent evaluation prior to November 10, 2008, given that 
his lumbar spine pain significantly interfered with his 
vocational, educational, and daily activities.  While 
acknowledging that the Veteran's lumbar spine disability 
clearly was manifested by significant pain, the Board notes 
that the record is devoid of objective evidence of either 
actual or functional limitation of thoracolumbar spine 
forward flexion to a point greater than 30 degrees but not 
greater than 60 degrees or a combined actual or functional 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis or reversed lordosis.  Further, the Veteran's 
lumbar spine disability was not shown to be productive of 
incapacitating episodes.  In the absence of such findings, 
the Board concludes that an evaluation in excess of 10 
percent for the Veteran's post-operative lumbar degenerative 
disc disease for the period prior to November 10, 2008, is 
not warranted.  

The objective clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
Diagnostic Code 5243 and the General Rating Formula for 
Diseases and Injuries of the Spine.  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2009).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

B.  Period On and After November 10, 2008

At a November 10, 2008, examination for compensation purposes 
conducted for the VA by A. J. V., M.D., the Veteran 
complained of chronic low back pain, stiffness, numbness, and 
muscle spasm.  He clarified that his low back pain radiated 
to the right knee.  The Veteran denied any loss of bowel or 
bladder control.  He stated that he worked for the Forest 
Service and hiked with a 20 pound pack for several miles 
during the course of performing his duties.  On examination 
of the lumbar spine, the Veteran exhibited a well-healed 
lumbar area surgical scar; a thoracolumbar range of motion of 
flexion to 40 degrees with pain, extension to 25 degrees with 
pain, lateral flexion to 20 degrees with pain, bilaterally, 
and rotation to 20 degrees with pain, bilaterally; spinal 
tenderness; normal sensory function; normal lower extremity 
muscle strength; and no muscle spasm.  The Veteran was 
diagnosed with lumbar spine degenerative disc disease 
"status post discectomy at L5-S1 with scar."  Dr. V. 
commented that:

The joint function of the spine is 
additionally limited by the following 
after repetitive use: pain, fatigue, 
weakness, lack of endurance and pain has 
the major functional impact.  ...  There 
are no signs of lumbar intervertebral 
disc syndrome with chronic and permanent 
nerve root involvement.  ...  The effect of 
the condition on the claimant's usual 
occupation is works for Forest Service 
and cannot lift over 40 pounds.  Cannot 
run.  Can walk up to 2 miles on level 
ground.  The effect of the condition on 
the claimant's daily activity is limited 
mobility with lower back.  

In a January 2009 written statement, the accredited 
representative asserted that the record supported assignment 
of a 40 percent evaluation for the Veteran's post-operative 
lumbar spine degenerative disc disease.  

A July 2009 chiropractic evaluation from K. L. H., D.C., 
reports that the Veteran complained of chronic low back pain 
which radiated to the right posterior calf and low back 
stiffness and numbness.  The Veteran indicated that his 
lumbar spine symptomatology was exacerbated by certain 
motions and wearing a belt.  On examination of the lumbar 
spine, the Veteran exhibited a range of motion of the 
thoracolumbar spine of flexion to 20 degrees with pain, 
extension to 10 degrees with pain, right lateral flexion to 
10 degrees, left lateral flexion to 18 degrees, right 
rotation to 5 degrees with pain, and left rotation to 15 
degrees with pain; right lumbar paraspinal muscle tightness; 
L4-5 area tenderness to palpation; right sacroiliac 
tenderness; and normal lower extremity muscle strength.  The 
Veteran was diagnosed with "lumbosacral facet dysfunction 
with a sub-acute lumbosacral strain injury complicated by 
both degenerative disc disease from L4-S1 as well as a post 
discectomy at L5-S1."  The doctor opined that:

His overall lumbar spine mobility is 
limited and based on the claimant's 
history of a 10 percent disability rating 
with a pending 20 percent disability 
rating, it appears to me that the 
condition has worsened and a higher 
rating would be appropriate on both the 
Formula for Diseases and Injuries of the 
Spine, as well as the Formula for Rating 
Intervertebral Disc Syndromes based on 
Incapacitating Episodes.  

At the June 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he 
experienced chronic radiating low back pain and numbness 
which was exacerbated by staying in a position for too long 
of time.  He stated that his post-operative lumbar spine 
disability impaired his ability to perform his daily, 
vocational, and educational activities.  The Veteran's father 
testified that the Veteran's low back pain interfered with 
both his college studies and his work with the Forest Service 
as it required him to constantly change position.  

After November 10, 2008, the Veteran's post-operative lumbar 
spine degenerative disc disease has been shown to be 
objectively manifested by no more than a well-healed surgical 
scar over the lumbar spine; L4-5 degenerative disc changes; 
right L5-S1 hemilaminectomy and discectomy residuals; a range 
of motion of the thoracolumbar spine of flexion to 20 degrees 
with pain, extension to 10 degrees with pain, right lateral 
flexion to 10 degrees, left lateral flexion to 18 degrees, 
right rotation to 5 degrees with pain, and left rotation to 
15 degrees with pain; right lumbar paraspinal muscle 
tightness; L4-5 area tenderness to palpation; right 
sacroiliac tenderness; and no sensory deficit, lower 
extremity motor weakness, abnormal reflexes, or bowel or 
bladder dysfunction; and no incapacitating episodes.  Such 
findings merit assignment of a least a 40 percent evaluation 
under the provisions of the General Rating Formula for 
Diseases and Injuries of the Spine.  

The Veteran advances that his post-operative lumbar spine 
degenerative disc disease is productive of significant 
functional impairment and merits assignment of a 40 percent 
evaluation.  The Board concurs.  In the absence of any 
objective or subjective evidence of either ankylosis of the 
thoracolumbar spine; incapacitating episodes requiring bed 
rest prescribed by a physician; or any associated neurologic 
abnormalities, an evaluation of 40 percent and no higher is 
merited under the provisions of Diagnostic Code 5243.  In 
light of his complaints of chronic low back pain and upon 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that a 40 percent evaluation and no higher is 
warranted for the Veteran's lumbar spine disability for the 
period on and after November 10, 2008.  
The objective clinical findings fall directly within the 
criteria for a 40 percent evaluation under the provisions of 
Diagnostic Code 5243 and the General Rating Formula for 
Diseases and Injuries of the Spine for the period on and 
after November 10, 2008.  Given that fact, referral for 
consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2009).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

An evaluation in excess of 10 percent for the Veteran's 
post-operative lumbar spine degenerative disc disease for the 
period prior to November 10, 2008, is denied.  

A 40 percent evaluation for the Veteran's post-operative 
lumbar spine degenerative disc disease for the period on and 
after November 10, 2008, is granted subject to the law and 
regulations governing the award of monetary benefits.  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


